  Case 20-32268       Doc 13     Filed 10/12/20 Entered 10/12/20 22:42:42           Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


  In re:                                              Bankruptcy Case No. 20-32268 (KAC)

  Nicholas William Frost and                          Chapter 7
  Emily Jean Frost,

                        Debtors.



                         NOTICE OF APPEARANCE AND
                  REQUEST FOR NOTICES AND SERVICE OF PAPERS


       The undersigned hereby gives notice pursuant to Fed. R. Bankr. P. 9010(b) that Jeffrey

D. Klobucar, is appearing in the above-captioned case on behalf of creditors Suzanne Jasberg

and Joshua Jasberg. Pursuant to Fed. R. Bankr. P. 2002(g), all notices and all other papers served

or filed in this case, including, but not limited to, pleadings, motions, applications, orders, and

financial and other reports, should be served upon:

                                      Jeffrey D. Klobucar
                                  BASSFORD REMELE, P.A.
                                100 South Fifth Street, Suite 1500
                                    Minneapolis, MN 55402
                                   Telephone: (612) 333-3000
                                   Facsimile: (612) 333-8829
                                 Email: jklobucar@bassford.com

       This request for notice is intended, without limitation, to constitute such request for

service as is required by Fed. R. Bankr. P. 2002(i) and 3017(a), and a request for court-

designated service as set forth in Fed. R. Bankr. P. 3019, 3020(b)(1), 4001(a)(1), 6006(c), 9007,

9013, and 9019, and to receive CM/ECF notifications in this case.

       This request for notice does not constitute consent of the requesting party to the

jurisdiction of the Bankruptcy Court or a waiver of any other rights, claims, actions, defenses,
  Case 20-32268       Doc 13     Filed 10/12/20 Entered 10/12/20 22:42:42           Desc Main
                                   Document     Page 2 of 2



setoffs, or recoupments, at law or in equity, to which the requesting party may be entitled, all of

which rights, claims, actions, defenses, setoffs, or recoupments are hereby expressly reserved.



                                               Respectfully submitted,

                                               BASSFORD REMELE
                                               A Professional Association

Dated: October 12, 2020                  By: /e/ Jeffrey D. Klobucar
                                             Jeffrey D. Klobucar (#0389368)
                                             100 South Fifth Street, Suite 1500
                                             Minneapolis, MN 55402
                                             jklobucar@bassford.com
                                             Telephone: (612) 333-3000
                                             Facsimile: (612) 333-8829

                                               Counsel for Suzanne Jasberg
                                               and Joshua Jasberg




                                                2
